                                    Case 4:17-cv-02824-JST Document 390 Filed 02/11/21 Page 1 of 13


                             1                                    UNITED STATES DISTRICT COURT
                             2             THE NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
                             3

                             4   RESOLUTE FOREST PRODUCTS, INC.,                              CASE NO. 4:17-CV-02824-JST
                                 et al.,
                             5
                                                  Plaintiffs,
                             6
                                         v.
                             7
                                 GREENPEACE INTERNATIONAL, et al.,
                             8
                                                  Defendants.
                             9

                            10                        REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE
                            11                                            (LETTERS ROGATORY)
DAVIS WRIGHT TREMAINE LLP




                            12           THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
                            13   CALIFORNIA (the “Court”) presents its compliments to the Superior Court of Quebec, Canada,
                            14   and requests international judicial assistance to obtain documentary evidence and deposition
                            15   testimony from the Quebec Ministry of Forests, Wildlife and Parks (the “Ministry”) to be used in a
                            16   civil proceeding before this Court in the above-captioned matter (the “California Proceeding”), as
                            17   set forth in Appendices A and B hereto. The parties are currently engaged in fact discovery, which
                            18   is scheduled to close on March 29, 2021.
                            19           It has been determined by this Court that discovery from the Ministry is relevant and
                            20   necessary, and would further the interests of justice and a just resolution of the California
                            21   Proceeding, if by the proper and usual process of your Court, you issue an order requiring a
                            22   representative of the Ministry with knowledge of the relevant facts and issues to appear before a
                            23   person empowered under Quebec law to administer oaths and take testimony forthwith, to give
                            24   testimony under oath or affirmation by questions and answers upon oral examination in respect of
                            25   the matters and issues identified in Appendix “B,” and permit the parties to create a written transcript
                            26   and video recording of such testimony. This Court has also determined that it would further the
                            27   interests of justice if by the proper and usual process of your Court, you issue an order requiring the
                            28   Ministry to produce copies of the documents in its possession, custody or control that are identified



                                 Request for International Judicial Assistance (Letters Rogatory) Case No. 4:17-cv-02824-JST
                                    Case 4:17-cv-02824-JST Document 390 Filed 02/11/21 Page 2 of 13


                             1   in Appendix “A.” This Court is satisfied that the evidence sought to be obtained cannot be obtained
                             2   by other methods. Accordingly, because the evidence is relevant, necessary and may only be
                             3   obtained through the intervention of the Superior Court of Quebec, Canada, this Court is persuaded
                             4   that such intervention is in the interest of justice.
                             5           7KLVUHTXHVWLVPDGHSXUVXDQWWR86&RGHௗDQG)HGHUDO5XOHRI&LYLO3URFHGXUH
                             6   28(b) allowing for the issuance of letters rogatory, the Canada Evidence Act, R.S.C. 1985, c. C-5,
                             7   and the Quebec Code of Civil Procedure (Arts. 504-506). The Court is a competent court of law
                             8   and equity that has jurisdiction over this proceeding, and has the power to compel the attendance of
                             9   witnesses and production of documents both within and outside its jurisdiction. On information and
                            10   belief, the Ministry is located in Quebec and has, or is likely to have, documents specified in
                            11   Appendix “A” and knowledge of the issues specified in Appendix “B.”
DAVIS WRIGHT TREMAINE LLP




                            12           The testimony and production of documents are intended for use at trial and in the view of
                            13   this Court, will be relevant and necessary to claims and defenses in the case. This request is made
                            14   with the understanding that it will in no way require any person to commit any offense. Because
                            15   this Court lacks authority to compel participation of these persons and production of these
                            16   documents, such participation and production being necessary in order that justice be served in the
                            17   above-captioned proceedings, this Court respectfully requests assistance from the Superior Court of
                            18   Quebec. While Plaintiffs do not object to this Request, Plaintiffs do not adopt or support any of the
                            19   characterizations or definitions involving the Montagnes Blanches or Defendants’ positions
                            20   regarding Minister Lessard’s statements found herein.
                            21           WE, THEREFORE, REQUEST that you will, by the proper and usual process of the Quebec
                            22   Superior Court, issue an order by your proper and usual process requiring (i) a representative of the
                            23   Ministry with knowledge of the relevant facts and issues to appear before a person empowered under
                            24   Quebec law to administer oaths and take testimony forthwith, to give testimony under oath or
                            25   affirmation by questions and answers upon oral examination in respect of the matters and issues
                            26   identified in Appendix “B,” and permit the parties to create a written transcript and video recording
                            27   of such testimony; and (ii) the Ministry to produce copies of the documents in its possession, custody
                            28   or control that are identified in Appendix “A.”


                                                                                           2
                                 Request for International Judicial Assistance (Letters Rogatory) Case No. 4:17-cv-02824-JST
                                      Case 4:17-cv-02824-JST Document 390 Filed 02/11/21 Page 3 of 13


                             1           The particulars of the Request for International Judicial Assistance (Letters Rogatory) are as
                             2   follows:
                             3   A.      Requesting Judicial Authority
                             4   Honorable Kandis A. Westmore
                             5   United States Magistrate Judge
                                 United States District Court for the Northern District of California, Oakland Division
                             6   Ronald V. Dellums Federal Building & United States Courthouse
                                 1301 Clay Street
                             7   Oakland, CA 94612
                                 USA
                             8
                                 Tel. (510) 637-3530
                             9   B.      Relevant Authority of the Receiving State
                            10
                                 Clerk of the Court
                            11   Superior Court of Quebec
DAVIS WRIGHT TREMAINE LLP




                                 1 Notre Dame Street East
                            12   Montreal (Quebec) H2Y 1B6
                                 Tel. +1 (514) 393-2721
                            13
                                 C.      Time For Completion Of Production Of Documents And Testimony
                            14
                                         The Court has set March 29, 2021 as the close of fact discovery in the California Proceeding.
                            15
                                 The Court therefore requests that the Superior Court of Quebec order the production of documents
                            16
                                 from the Ministry on or before February 28, 2021 to Defendants in the California Proceeding c/o
                            17
                                 Mr. Lance Koonce, Davis Wright Tremaine, LLP, 1251 Avenue of the Americas, 21st Floor, New
                            18
                                 York, NY 10020, USA. The Court further requests that the Superior Court of Quebec require that
                            19
                                 a representative of the Ministry with knowledge of the relevant facts and issues and access to the
                            20
                                 documents in issue give testimony under oath or affirmation on or before March 14, 2021, and at
                            21
                                 least two weeks after the documents have been produced.
                            22
                                 D.      Nature and Purpose of the Proceedings and Summary of the Case
                            23
                                         Plaintiffs Resolute Forest Products, Inc., Resolute FP US, Inc., Resolute FP Augusta, LLC,
                            24
                                 Fibrek General Partnership, Fibrek US, Inc., Fibrek International, Inc., and Resolute FP Canada,
                            25
                                 Inc. (collectively “Resolute”) are forest products industry entities. Resolute alleges that Greenpeace
                            26
                                 International, Greenpeace Inc., Amy Moas, Daniel Brindis, and Rolf Skar (“Defendants”),
                            27
                                 environmental advocacy non-profits and three Greenpeace Inc. employees, defamed Resolute by
                            28


                                                                                           3
                                 Request for International Judicial Assistance (Letters Rogatory) Case No. 4:17-cv-02824-JST
                                    Case 4:17-cv-02824-JST Document 390 Filed 02/11/21 Page 4 of 13


                             1   publishing two statements addressing Resolute’s operations in and/or impacting the Montagnes
                             2   Blanches Forest in a December 2016 letter and a 2017 report titled “Clearcutting Free Speech”
                             3   (collectively the “Alleged Defamatory Publications”). The challenged statement contained in the
                             4   December 2016 letter is as follows: “In particular, in the Montagnes Blanches Forest in Quebec,
                             5   there are three caribou herds, and in the Caribou Forest in Ontario there is an additional herd where
                             6   habitat disturbance, including some from Resolute’s operations, is jeopardizing their survival.” The
                             7   challenged statement contained in the Clearcutting report is as follows: “Resolute has acquired three
                             8   harvest blocks through auction sales inside the Montagnes Blanches . . . All three sites have been
                             9   logged.” To support this claim, the Clearcutting report included a map with a region labeled
                            10   “Montagnes Blanches.”
                            11           On January 22, 2019, the Court denied the Defendants’ motion to dismiss Resolute’s
DAVIS WRIGHT TREMAINE LLP




                            12   defamation claims. In particular, the Court concluded that “[o]n May 31, 2016, Laurent Lessard,
                            13   Quebec’s Minister of Forests, Wildlife, and Parks issued a statement explaining that the map that
                            14   Greenpeace featured in [a 2013] report to show that Resolute logged in the Montagnes Blanches
                            15   was misleading.” For this reason, the Court concluded that it was plausibly alleged in the California
                            16   Proceeding that at the time Defendants published the Alleged Defamatory Publications they were
                            17   aware that statements regarding Resolute’s operations in the Montagnes Blanches Forest were false.
                            18           The Ministry’s May 31, 2016 Statement entitled “Protecting the White Mountains –
                            19   Secretary Lessard would like to set the record straight about the rigorous management of Quebec’s
                            20   forests,” is attached as Exhibit 1 hereto. It is Defendants’ position that the region referenced in the
                            21   Quebec Minister’s statement was the wildlife preserve first designated in 2008 by the province of
                            22   Quebec, which until recently was called “Réserve de biodiversité projectées des Montagnes-
                            23   Blanches” (hereinafter the “Montagnes Blanches Reserve”). Within this protected area, no timber
                            24   logging is permitted. It is also Defendants’ position that the Montagnes Blanches Reserve was not
                            25   intended to, and does not, define the Montagnes Blanches region as a whole for any other purpose
                            26   except the officially designated area for biodiversity protection.
                            27           Defendants seek to prove that the Alleged Defamatory Publications were not false and,
                            28   further, that the May 31, 2016 Statement issued by the Ministry pertained only to the boundaries of


                                                                                           4
                                 Request for International Judicial Assistance (Letters Rogatory) Case No. 4:17-cv-02824-JST
                                      Case 4:17-cv-02824-JST Document 390 Filed 02/11/21 Page 5 of 13


                             1   the Montagnes Blanches Reserve and not the Montagnes Blanches as referenced in the Alleged
                             2   Defamatory Statements. Accordingly, discovery of documents and testimony from the Ministry
                             3   detailing the Ministry’s identification, description and mapping of the Montagnes Blanches Reserve
                             4   and the geographic region in and around the Montagnes Blanches are highly relevant to the
                             5   Defendants’ defenses that the Alleged Defamatory Publications were true and that the Ministry’s
                             6   May 31, 2016 statement did not put the Defendants on notice that their subsequent statements
                             7   regarding Resolute’s operations in and/or impacts on the Montagnes Blanches were false.
                             8           Documents and testimony evidencing the Ministry’s understanding of and reactions to a
                             9   February 2016 Greenpeace Canada publication entitled “Endangered Forests in the Balance: The
                            10   impact of logging reaches new heights in the Montagnes Blanches Endangered Forest” (attached
                            11   hereto as Exhibit 2) (hereinafter “Endangered Forest Report”) are also highly relevant to establishing
DAVIS WRIGHT TREMAINE LLP




                            12   the meaning of the Ministry’s May 31, 2016 Statement. The May 31, 2016 Ministry Statement
                            13   explicitly commented on and reacted to the Endangered Forest Report asserting, for example, that a
                            14   map in the Endangered Forest Report “has serious shortcomings distorting the geographical reality
                            15   of the area and is capable of misleading readers,” because, among other reasons, it “extends well
                            16   beyond the White Mountains area officially recognized by the Government of Quebec for the
                            17   protection of woodland caribou.”            Furthermore, documents and testimony pertaining to the
                            18   Ministry’s decision to publish the May 31, 2016 Statement are also relevant to establishing the
                            19   meaning of and intent behind the May 31, 2016 Ministry Statement.
                            20           Moreover, documents and testimony confirming the extent to which the Ministry addressed
                            21   any of these relevant topics with Resolute is highly relevant to establishing the Ministry’s awareness
                            22   of Resolute’s positions with respect to the Montagnes Blanches region, the Montagnes Blanches
                            23   Reserve, and Greenpeace Canada’s publication of the Endangered Forests Report.
                            24   E.      Evidence To Be Obtained
                            25           It is hereby requested that, in the interest of justice, you cause by your usual and proper
                            26   process such orders to be entered as Canadian law permits requiring the Ministry to produce
                            27   documents in its possession, custody or control related to the subject matters listed in Appendix “A”
                            28   hereto, and requiring a Ministry representative with knowledge of the relevant facts and issues to


                                                                                           5
                                 Request for International Judicial Assistance (Letters Rogatory) Case No. 4:17-cv-02824-JST
                                      Case 4:17-cv-02824-JST Document 390 Filed 02/11/21 Page 6 of 13


                             1   appear before a person empowered under Quebec law to administer oaths and take testimony
                             2   forthwith, to give testimony under oath or affirmation by questions and answers upon oral
                             3   examination in respect of the matters and issues identified in Appendix “B,” and permit the parties
                             4   to create a written transcript and video recording of such testimony.
                             5           The evidence to be obtained consists of testimony and documents for use at trial or in
                             6   preparation for trial in this matter. This Court concludes that the Ministry and its representatives
                             7   have, or are very likely to have, information that is directly relevant to the claims and defenses in
                             8   this action, and may be either probative or dispositive of material facts relevant to the parties’ claims
                             9   and defenses.
                            10           This Court also concludes that the testimony and documents sought are only available from
                            11   the Ministry and its representatives and cannot be obtained by other methods. The Defendants
DAVIS WRIGHT TREMAINE LLP




                            12   attempted to obtain the documents through a public records request to the Ministry, and received a
                            13   response providing fifty-one pages of documents and indicating that other documents responsive to
                            14   the access request had been identified but were being withheld pursuant to exceptions under the Act
                            15   respecting Access to documents held by public bodies, CQLR c. A-2.1. The Defendants timely
                            16   sought review of the Ministry’s decision to withhold responsive documents. On January 11, 2021,
                            17   the Quebec Access to Information Commission informed Defendants that the Commission cannot
                            18   adjudicate Defendants’ request for review in time for the close of fact discovery in the California
                            19   Proceeding and does not have jurisdiction to grant access to the same documents as civil courts
                            20   applying the rules of evidence. Finally, the requests for documents are identified with reasonable
                            21   specificity and are not unduly burdensome to the Ministry.
                            22   F.      Identity and Address of the Entity to be Examined
                            23   Quebec Ministère des Forêts, de la Faune et des Parcs
                            24   5700, 4e Avenue Ouest
                            25   Québec (Québec) G1H 6R1
                            26   G.      Subject Matter to be Examined
                            27           The subject matter about which testimony is being sought is appended hereto as Appendix
                            28   “B.”


                                                                                           6
                                 Request for International Judicial Assistance (Letters Rogatory) Case No. 4:17-cv-02824-JST
                                      Case 4:17-cv-02824-JST Document 390 Filed 02/11/21 Page 7 of 13


                             1   H.      Documents and Other Evidence to be Obtained
                             2           It would further the interests of justice if the Ministry were required, by the proper and usual
                             3   process of your Court, to produce the documents set forth in Appendix “A.”
                             4   I.      Requirements that the Evidence be Given on Oath or Affirmation
                             5           It would further the interests of justice if, by the proper and usual process of your Court, a
                             6   representative of the Ministry with knowledge of the relevant facts and issues were required to
                             7   appear before a person empowered under Quebec law to administer oaths and take testimony
                             8   forthwith, to give testimony under oath or affirmation by questions and answers upon oral
                             9   examination in respect of the matters and issues identified in Appendix “B,” and permit the parties
                            10   to create a written transcript and video recording of such testimony.
                            11   J.      Special Procedures or Method to be Followed
DAVIS WRIGHT TREMAINE LLP




                            12           The examination of the Ministry representative shall be conducted pursuant to the discovery
                            13   rules as provided for in the Federal Rules of Civil Procedure, except to the extent such procedure is
                            14   incompatible with the laws of Canada and Quebec. This Court further requests (1) that the
                            15   examination be taken orally in person or by videoconference as the parties and the witness may
                            16   agree or your Court may order; (2) the examination be taken before a commercial stenographer and
                            17   videographer selected by the defendants; (3) that the videographer be permitted to record the
                            18   examination by audiovisual means; (4) that the stenographer be allowed to record a verbatim
                            19   transcript of the examination; (5) that the examination be conducted in English, with translation for
                            20   the witness if required; (6) that Lance Koonce, counsel for the Defendants or such other attorney as
                            21   Defendant may designate, and Lauren Tabaksblat, counsel for Resolute or such other attorney as
                            22   Resolute may designate, be permitted to conduct the oral examinations of the Ministry
                            23   representative and that local Quebec counsel may be present and ask questions if necessary; and (7)
                            24   that if, during the examination, objections are made based on the laws of the United States, the
                            25   questions shall be answered and the issue of admissibility reserved for the trial judge in the United
                            26   States District Court for the Northern District of California, provided that the right of the witness to
                            27   refuse to answer any questions or provide any documents on any basis authorized by the law of
                            28   Quebec is not abridged.


                                                                                           7
                                 Request for International Judicial Assistance (Letters Rogatory) Case No. 4:17-cv-02824-JST
                                      Case 4:17-cv-02824-JST Document 390 Filed 02/11/21 Page 8 of 13


                             1           In the event that the evidence cannot be taken according to some or all of the procedures
                             2   described above, this Court requests that it be taken in such manner as provided by the laws of
                             3   Canada and Quebec for the taking of testimonial evidence.
                             4   K.      Reasonable Fees and Costs Incurred in Responding to This Request
                             5           Defendants have undertaken to bear all reasonable costs incurred in the execution of this
                             6   request. Please address any charges and expenses incurred to Mr. Lance Koonce, Davis Wright
                             7   Tremaine, LLP, 1251 Avenue of the Americas, 21st Floor, New York, NY 10020, USA.
                             8   L.      Severability
                             9           To the extent possible, the Court requests that you follow the foregoing procedures and
                            10   instructions. In the event that you are unable to adopt any or all of the procedures set forth herein,
                            11   the Court requests that the requested discovery be conducted under procedures you deem
DAVIS WRIGHT TREMAINE LLP




                            12   appropriate.
                            13   M.      Reciprocity
                            14           The United States District Court for the Northern District of California expresses its
                            15   appreciation to the Quebec Superior Court of Quebec, Canada for its courtesy and assistance in this
                            16   matter and states that it shall be ready and willing to assist the courts of Quebec in a similar manner
                            17   when so requested.
                            18   N.      Signature and Seal of Requesting Authority
                            19

                            20

                            21   DATED this _________
                                              11th                  February
                                                      day of ___________________________, 2021
                            22                                                                                    S DISTRICT
                                                                                                               ATE           C
                                                                                                              T
                                                                                                                                 O




                            23
                                                                                                          S




                                                                                                                                  U
                                                                                                        ED




                                                                                                                                   RT




                                                                                                                             ERED
                                                                                              ________________________________
                                                                                                    UNIT




                                                                                                                  O ORD
                            24                                                                          IT IS S
                                                                                              Honorable Kandis A. Westmore
                                                                                                                                          R NIA




                            25                                                                United States Magistrate           mJudge
                                                                                                                                  o re
                                                                                                     NO




                                                                                                                      n dis West
                                                                                              The United JuStates K a
                                                                                                                       District Court for the
                                                                                                                                         FO




                                                                                                            d g e
                                                                                                      RT




                                                                                              Northern District       of California
                                                                                                                                     LI




                            26                                                                         E
                                                                                                          H




                                                                                                                                     A




                                                                                                              RN                     C
                                                                                                                                 F
                                                                                                                   D IS T IC T O
                            27                                                                                           R


                            28


                                                                                           8
                                 Request for International Judicial Assistance (Letters Rogatory) Case No. 4:17-cv-02824-JST
                                    Case 4:17-cv-02824-JST Document 390 Filed 02/11/21 Page 9 of 13


                             1                                                   APPENDIX A

                             2                                    INSTRUCTIONS AND DEFINITIONS

                             3           (a)      The Appendix A Requests are continuing in nature and require that you promptly

                             4   produce additional responsive documents or information whenever they are acquired, discovered or

                             5   come into existence after the date of the initial production.

                             6           (b)      In responding to the Appendix A Request, furnish all responsive documents that are

                             7   available to you, including documents in the possession of your agents, members, employees,

                             8   representatives, predecessors and, unless privileged, your attorneys, and all other persons acting or

                             9   purporting to act on your behalf.

                            10           (c)      The pronouns “you” and “your” refer to the Quebec Ministry of Forests, Wildlife

                            11   and Parks (the “Ministry”) to whom the Appendix A Requests are addressed and the persons
DAVIS WRIGHT TREMAINE LLP




                            12   mentioned in clause “b” hereinabove.

                            13           (d)      “Person” means any natural person, corporate entity, partnership, association,

                            14   governmental entity, sole proprietorship or other legal entity of any kind or nature.

                            15           (e)      “Document” means all written or graphic matter of every kind or description,

                            16   however produced or reproduced, whether draft or final, original or reproduction, and all

                            17   electronically stored information and tangible things within the scope of Rule 34(a) of the Federal

                            18   Rules of Civil Procedure, including all nonidentical copies containing notations not contained on

                            19   the original thereof, that is in the possession, custody or control of the party on whom this request

                            20   is served or to which the party can obtain access.

                            21           (f)      “Communication” means any oral or written statement transmitted by one person to

                            22   another, including documents.

                            23           (g)      Unless otherwise indicated, these Appendix A Requests refer to the time period from

                            24   January 1, 2013 to the present.

                            25                                                    REQUESTS

                            26           REQUEST NO. 1: All documents relating to the May 31, 2016 statement by Minister

                            27   Laurent Lessard on behalf of the Quebec Ministry of Forests, Wildlife, and Park titled “Protecting

                            28



                                 Request for International Judicial Assistance (Letters Rogatory) Case No. 4:17-cv-02824-JST
                                   Case 4:17-cv-02824-JST Document 390 Filed 02/11/21 Page 10 of 13


                             1   the White Mountains – Secretary Lessard would like to set the record straight about the rigorous
                             2   management of Quebec’s forests,” for the time period from January 1, 2016 to the present.
                             3           For ease of research, a copy of the statement is attached as Ex. 1.
                             4           REQUEST NO. 2: All documents from January 1, 2012 through June 1, 2017 relating to
                             5   identifying, defining, describing and mapping:
                             6           (a) the wildlife preserve designated in 2008 by the province of Quebec named “Réserve de
                             7   biodiversité projetée des Montagnes-Blanches” or the “Montagnes Blanches Projected Biodiversity
                             8   Reserve”; and
                             9           (b) the “Montagnes Blanches Region,” meaning the geographical area of Manouanis where
                            10   the Montagnes Blanches (White Mountains) are found.
                            11           REQUEST NO. 3: All documents relating to the February 2016 Greenpeace Canada
DAVIS WRIGHT TREMAINE LLP




                            12   publication entitled “Endangered Forests in the Balance: The impact of logging reaches new heights
                            13   in the “Montagnes Blanches Endangered Forest,” for the time period from January 1, 2016 to the
                            14   present.
                            15           For ease of research, a copy of the report is attached as Ex. 2.
                            16           REQUEST NO. 4: All communications and documents relating to communications between
                            17   the Ministère des Forêts, de la Faune et des Parcs and Resolute Forest Products Inc., for the time
                            18   period from January 1, 2016 to the present, relating to:
                            19           (a) any Greenpeace entity, representative, or employee;
                            20           (b) the May 31, 2016 Statement by Minister Laurent Lessard on behalf of the Quebec
                            21   Ministry of Forests, Wildlife, and Parks titled “Protecting the White Mountains – Secretary Lessard
                            22   would like to set the record straight about the rigorous management of Quebec’s forests”;
                            23           (c) the February 2016 Greenpeace Canada publication entitled “Endangered Forests in the
                            24   Balance: The impact of logging reaches new heights in the Montagnes Blanches Endangered
                            25   Forest”;
                            26           (d) the wildlife preserve designated in 2008 by the province of Quebec named “Réserve de
                            27   biodiversité projetée des Montagnes-Blanches” or The “Montagnes Blanches Projected Biodiversity
                            28   Reserve”; and


                                                                                           2
                                 Request for International Judicial Assistance (Letters Rogatory) Case No. 4:17-cv-02824-JST
                                   Case 4:17-cv-02824-JST Document 390 Filed 02/11/21 Page 11 of 13


                             1           (e) the “Montagnes Blanches Region,” meaning the geographical area of Manouanis where
                             2   the Montagnes Blanches (White Mountains) are found.
                             3

                             4

                             5

                             6

                             7

                             8

                             9

                            10

                            11
DAVIS WRIGHT TREMAINE LLP




                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28


                                                                                           3
                                 Request for International Judicial Assistance (Letters Rogatory) Case No. 4:17-cv-02824-JST
                                   Case 4:17-cv-02824-JST Document 390 Filed 02/11/21 Page 12 of 13


                             1                                                   APPENDIX B

                             2           Defendants seek the deposition of a representative of the Quebec Ministry of Forests,

                             3   Wildlife and Parks with knowledge of the facts in question and access to the documents in issue.

                             4   The areas of inquiry that Defendants seek to examine such a representative on are as follows:

                             5           1.       The 2016 Statement by Minister Laurent Lessard on behalf of the Quebec Ministry

                             6   of Forests, Wildlife, and Parks titled “Protecting the White Mountains – Secretary Lessard would

                             7   like to set the record straight about the rigorous management of Quebec’s forests.”

                             8           2.       The identification and mapping of (a) the wildlife preserve designated in 2008 by the

                             9   province of Quebec named “Réserve de biodiversité projetée des Montagnes-Blanches” or the

                            10   “Montagnes Blanches Projected Biodiversity Reserve”; and (b) the “Montagnes Blanches Region,”

                            11   meaning the geographical area of Manouanis where the Montagnes Blanches (White Mountains)
DAVIS WRIGHT TREMAINE LLP




                            12   are found.

                            13           3.       The February 2016 Greenpeace Canada publication entitled “Endangered Forests in

                            14   the Balance: The impact of logging reaches new heights in the Montagnes Blanches Endangered

                            15   Forest.”

                            16           4.       Communications with Resolute relating to (a) any Greenpeace entity, representative,

                            17   or employee; (b) the 2016 Statement by Minister Laurent Lessard on behalf of the Quebec Ministry

                            18   of Forests, Wildlife, and Parks titled “Protecting the White Mountains – Secretary Lessard would

                            19   like to set the record straight about the rigorous management of Quebec’s forests”; (c) the February

                            20   2016 Greenpeace Canada publication entitled “Endangered Forests in the Balance: The impact of

                            21   logging reaches new heights in the Montagnes Blanches Endangered Forest”; (d) the wildlife

                            22   preserve designated in 2008 by the province of Quebec named “Réserve de biodiversité projetée des

                            23   Montagnes-Blanches” or the “Montagnes Blanches Projected Biodiversity Reserve”; and (e) the

                            24   “Montagnes Blanches Region,” meaning the geographical area of Manouanis where the Montagnes

                            25   Blanches (White Mountains) are found.

                            26

                            27

                            28



                                 Request for International Judicial Assistance (Letters Rogatory) Case No. 4:17-cv-02824-JST
                                   Case 4:17-cv-02824-JST Document 390 Filed 02/11/21 Page 13 of 13


                             1

                             2

                             3

                             4

                             5

                             6

                             7

                             8

                             9

                            10

                            11
DAVIS WRIGHT TREMAINE LLP




                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28


                                 Request for International Judicial Assistance (Letters Rogatory) Case No. 17-cv-02824-JST
